 In the Matter of THERED RIVERLUMBER COMPANY, A CORPORATIONandLUMBER AND SAWMILL WORKERS LOCAL UNION No. 53, INTER-,.NATIONAL WOODWORKERSOF AMERICAIn the Matter of THE RED RIVER LUMBER COMPANY; A CORPORATIONandLUMBER & SAWMILL WORKERS LOCAL 2836, UNITED BROTHERHOODOF CARPENTERS & JOINERS, A. F. OF L. -In the Matter of THE RED RIVER LUMBER COMPANY, A CORPORATIONandOFFICEEMPLOYEESUNION 21697, A. F. OF L.Cases Nos. C-103, R-1104 and h-1105, respectivelyAMENDMENT TO DIRECTION OF ELECTIONApril 16, 1941On December 13, 1938, the National Labor Relations Board, hereincalled the Board, issued its Decision, Order, Direction of Election,and Certification of Representatives in the above-entitled proceeding.,The Direction of Election provided that an election by secret ballotbe conducted among certain employees of The Red River LumberCompany, Westwood, California, at such time as the Board shouldthereafter direct.The Board hereby amends its Direction of Elec-tion by striking therefrom the words "at such time as the Board shallin the future direct" and substituting therefor the words "as early aspossible but not later than thirty (30) days from the date of theAmendment to Direction of Election."MR.EDWIN S.SMITH,dissenting :Ori'March 24, 1941, the Board affirmed, the Regional Directorsaction in refusing to issue complaints of unfair, labor practices against-The Red River Lumber Company in Cases Nos. XX-C-658 and 684,and the Board further directed that the Regional Director refuse toissuea like complaint in Case No. XX-C-970. I dissented from theBoard's above actions because I believe that complaints should beissued in the said cases.Accordingly, I believe that in conform-ance with the Board's usual practice, no election should be held sincesuch complaints have not been issued, tried, and finally disposed ofby the Board. I therefore dissent from the Board's Amendment toDirecton of Election in the instant case, providing for the conductof an election within thirty (30) days.110 N \L R. B. 594.31 N. L. R. B., No. 3.10 THE RED RIVERLUMBER COMPANY11[SAME TITLE]SECOND AMENDMENT TO DIRECTION OF ELECTIONApril 25, 1941On April 16,1941, the National Labor Relations Board,, herein calledthe Board, issued its Amendment to Direction of Election in theabove-entitled proceeding, directing that an election be held "as earlyas-possi'ble`"but not later than, thirty (30) days- from the date of the-Amendment to Direction of Election."Pursuant to the request of theRegional Director the Board hereby further amends its Direction ofElection by striking therefrom the words "thirty (30) days" and sub-stituting therefor the words "forty-five (45) days."MR. EDWIN S. SMITH took no part in the consideration of the aboveSecond Amendment to Direction of Election.31 N. L. R. B., No. 3a.[SAME TITLE]THIRD AMENDMENT TO DIRECTION OF ELECTIONMay 16, 1941On December 13, 1938, the National Labor Relations Board, hereincalled the, Board, issued its Decision, Order, Direction of Election;and Certification of Representatives 1 in the above-entitled proceed-ing.On April 16, 1941, the Board issued an Amendment toDirection of, Election, and on April 25, 1941, a Second Amend-,ment to Direction of Election therein.The Board hereby furtheramends its Direction of Election by inserting the words "includingemployees who did not work during said pay-roll period becausethey were in the active military service or training of the UnitedStates," after the words ". . . preceding the date set for the elec-tion," and before the words ". . . including those who on thatdate,. . .," so that the Direction reads as follows : ". . precedingthe date set for the election, including employees who did not workduring said pay-roll period because they were in the active militaryservice or training of the United States, including those who on thatdate..."MR. EDWIN S. SMITH took no part in the consideration of theabove Third Amendment to Direction of Election.- -'ION L. R. B 594.31 N. L. R. B, No 3b.